DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are directed to statutory systems, methods and computer-readable mediums under Step 1 of the eligibility analysis. However, the claims are further directed toward a judicial exception under Step 2A Prong One of the eligibility analysis, namely an abstract idea.  Under Step 2A Prong Two of the eligibility analysis, the claim(s) does/do not include additional elements to integrate the exception into a practical application of that exception.  Under Step 2B of the eligibility analysis, the claims are not sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  
The claim(s) is/are directed to the abstract idea of collecting performance data from a supply chain and executing a contract based on said data. This is “organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information 
Furthermore, the claims are directed toward the abstract idea of commercial or legal interactions, (see buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014))(“The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction.").
	The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se, i.e. processor, memory, etc., amount(s) to no more than implementing the abstract idea on a generic computer system, (see MPEP 2106.04(a)(2)(III)(C)(1)) . Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a practical application of the abstract idea, (see MPEP 2106.05(d)(II)(ii)(see Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). Furthermore, the claim(s) fail to amount to significantly more than the abstract idea itself, (see MPEP 2106.05(g)(iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gill et al., U.S. 2021/0004739.
A simulator node in a blockchain network including a supply node and a blockchain, (see Gill, ¶ 53, Claim 31)(disclosing analytics and market nodes that provide mathematical models of a supplier), the simulator node comprising:
a processor that when executing one or more instructions stored in a memory is configured, (see Gill, ¶ 13, 16, 152);
collect a plurality of permissioned data inputs from the supply node, wherein the supply node is a member of a supply chain, (see Gill, ¶ 16, 53, 89)(disclosing performance metrics input into a supply chain model);
generate a plurality of key performance indicators (KPIs) based on a simulated future state of the supply chain generated by a smart contract using the permissioned data inputs and a current state of the supply chain as inputs,(see Gill, ¶ 65, 89-92, 99)(disclosing that data is aggregated and evaluated within the data integration and ranking engine which will execute a plurality of models on order to derive non-traditional business metrics such as credit worthiness, and sustainability development goals and standards); and


2. 	The simulator node of claim 1, wherein the processor is further configured to: record the KPIs in a ledger of the blockchain, (see Gill, ¶ 78, 82, 83, 89, 94-100).

3. 	The simulator node of claim 2, wherein the processor is further configured to: periodically retrieve current KPIs from the ledger to update the processes of the supply chain, (see Gill, ¶ 38, 94-100)(disclosing updating the supply chain to fit shopper interests such as product origin data based on sustainability metrics).

4. 	The simulator node of claim 3, wherein, when the processor is configured to provide the KPI’s to members of the supply chain to adjust processes of the supply chain, the processor is further configured to: provide the KPIs to members of the supply chain to change a structure of the supply chain based on the current KPIs, (see Gill, ¶ 78, 82, 83, 94-100)(disclosing adjusting purchasing decisions based on sustainability metrics).

5. 	The simulator node of claim 1, wherein the instructions further cause the processor to execute the smart contract to simulate a state of the supply-chain based on a subset of the plurality of the permissioned data inputs, (see Gill, ¶ 78, 82, 83, 99)(disclosing a plurality of models based on metrics).



7. 	The simulator node of claim 6, wherein the processor is further configured to: generate an auditable trail including the at least one policy decision and data supporting the at least one policy decision, (see Gill, ¶ 53, 59, 65, 102)(disclosing submitting immutable and fully auditable data related to compliance and performance to a blockchain administrator node which will then submit it to the blockchain).

As per claims 8-20, these claims contain the same or similar limitations as claims 1-7 rejected above, and therefore the above rejections are applied to the remaining claims herein by reference.

Response to Arguments
Applicant's arguments filed 11/28/21 have been fully considered but they are not persuasive. The amended claims are not subject matter eligible under 35 USC 101 because they recite well-understood, routine, and conventional activity in the field of blockchain technology, i.e., performing repetitive calculations with a generic computer, (see MPEP 2106.05(d)(II)(ii) Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")
More citations have been provided above in response to Applicant’s recent amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RUSSELL S GLASS/Primary Examiner, Art Unit 3627